Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This Office Action is in response to Application No. 17/197,703 filed 03/10/2021.  Claims 1-28 are pending and have been examined.
The information disclosure statements (IDS) submitted on 05/17/2021 and 07/28/2021 were considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,979,162. Although the claims at issue are not identical, they are not patentably distinct from each other because they are different definitions or descriptions of the same subject matter varying in breadth.  For example, note the following relationship between claim 1 of the instant application and the patented claim 1.


Application No. 17/197,703
U.S. Patent No. 10,979,162
1. (New) A method comprising:
1. A method comprising:
determining, by a computing device, that a request has been made to access a content item different from an advertisement being output; 
determining that the content item, a first spatial portion of the advertisement, and a second spatial portion of the advertisement overlap; and
determining, by a computing device, an advertisement for output;
determining, during the output of the advertisement, that a request has been made to place a content item, different from the advertisement, above first and second spatial portions of the advertisement; and
restricting, based on an indication to restrict obscuring the first spatial portion of the advertisement, the content item from obscuring the first spatial portion of the advertisement.
causing, based on the request:
output of the content item above a first spatial portion of the advertisement, and
output of a second spatial portion of the advertisement above the content item.


It would have been obvious to one of ordinary skill in the art to readily recognize that the conflicting claims are different definitions or descriptions of the same subject matter varying in breadth.  In this case, the application claims are broader than and inclusive of the patented claims.   
Claim 2 of the application corresponds to claim 1 of the patent.
Claim 3 of the application corresponds to claim 3 of the patent.

Claim 5 of the application corresponds to claim 7 of the patent.
Claim 6 of the application corresponds to claim 2 of the patent.
Claim 7 of the application corresponds to claim 8 of the patent.
Claim 8 of the application corresponds to claim 1 of the patent.
Claim 9 of the application corresponds to claim 1 of the patent.
Claim 10 of the application corresponds to claim 3 of the patent.
Claim 11 of the application corresponds to claim 4 of the patent.
Claim 12 of the application corresponds to claim 7 of the patent.
Claim 13 of the application corresponds to claim 2 of the patent.
Claim 14 of the application corresponds to claim 8 of the patent.
Claim 15 of the application corresponds to claim 1 of the patent.
Claim 16 of the application corresponds to claim 1 of the patent.
Claim 17 of the application corresponds to claim 3 of the patent.
Claim 18 of the application corresponds to claim 4 of the patent.
Claim 19 of the application corresponds to claim 7 of the patent.
Claim 20 of the application corresponds to claim 2 of the patent.
Claim 21 of the application corresponds to claim 8 of the patent.
Claim 22 of the application corresponds to claim 1 of the patent.
Claim 23 of the application corresponds to claim 1 of the patent.
Claim 24 of the application corresponds to claim 3 of the patent.
Claim 25 of the application corresponds to claim 4 of the patent.
Claim 26 of the application corresponds to claim 7 of the patent.

Claim 28 of the application corresponds to claim 8 of the patent.
Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458.  The examiner can normally be reached on M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JOHN R SCHNURR/           Primary Examiner, Art Unit 2425